The verdict against the plaintiff was directed upon the ground that his own evidence showed that his injuries were caused by the negligence of his fellow-servant.
It appears that the plaintiff was an employee of the defendant as rigger or derrick-rigger, among his duties being that of moving and putting up derricks, putting up machinery, and general work. He was ordered to move a derrick a few feet from where it was then placed, and to do this it was necessary to remove two concrete blocks. He, with one of two men who were helpers or made up his gang, went to the derrick to move *Page 713 
it, calling upon one Miller, another employee of the defendant and its "boss carpenter," and telling him he must move the blocks. The blocks were to be moved by means of a derrick standing near by. The three men tackeled on to one of the blocks, and a signal was given by Miller to the engineer, who operated a steam engine connected with the derrick, to haul away. The block was drawn up so rapidly that it threw itself out of the dogs by which it was raised and fell upon the plaintiff. The plaintiff called upon Miller at the suggestion of one Nord, who had no authority to order the boss-carpenter to move or assist in moving the block.
The three men acted together and were fellow-servants in moving the block, and if, as the plaintiff's counsel claim, Miller was negligent in ordering the block to be raised rapidly, that negligence was the negligence of a fellow-servant, as the Superior Court held, and the verdict for the defendant was therefore properly directed.
   There is no error.